DETAILED ACTION

Claim 10 has been canceled. Claims 1-9 and 11-18 remain pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a collar as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a third rib”, while claim 1 also recites “a third rib”. It is unclear if claim 3 is referring to the same third rib. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites: “The piston (1) of claim further comprising...”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For examining purposes it will be assumed that claim 18 depends on claim 1.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. (JP 03015650 A), hereafter Arai.
Regarding claim 1, Arai discloses a piston (81, Fig. 27) of an internal combustion engine, which piston is designed in structured construction, comprising two oppositely arranged load- bearing skirt wall portions (11), wherein a connecting wall (Fig. 28 depicts the connecting wall on each side of skirt 11) respectively extends, starting from a respective one of two pin bosses (7), in the direction of a side edge of the load-bearing skirt wall portions, characterized in that in an interior of the piston is disposed at least one of a first rib, a second rib, or a third rib (i.e. 83, 87, 85, 89), and wherein a material thickness of a region around the at least one of the first, the second or the third rib is reduced (shown in the figures, as well as explained in the attached translation).
Regarding claim 2, Arai discloses the piston of claim 1 wherein the at least one rib comprises the first rib (87 and/or 89) disposed on an inner side of the respective load bearing skirt wall portion (11).
Regarding claims 3 and 15, Arai discloses the piston of claim 1, wherein the at least one rib comprises the second rib (83) which connects the two pin bosses to one another (shown in Fig. 27 and Fig. 28).
Regarding claims 4 and 16, Arai discloses the piston of claim 1, wherein the at least one rib comprises a third rib (i.e. 87) oriented transversely to a pin bore axis (shown in Fig. 28).
Claims 1, 11, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rebello et al. (US 2011/0030645 A1), hereafter Rebello.
Regarding claims 1 and 11, Rebello discloses a method for producing a piston blank (Fig. 1, [0018]), comprising a main body (18), in a forging process [0018], wherein, during the forging process, a protruding collar (16) is created, deformed, and subsequently a free circumferential end of the deformed collar is integrally connected to the main body of the piston blank (Fig. 1), characterized in that the piston blank is provided in an interior at specific places with at least one rib (41), and wherein regions around the at least one rib are reduced in terms of a wall thickness in relation to the wall thickness without ribs (Fig. 1).
Regarding claims 13, 14 and 18, Rebello further discloses the collar portion having a free circumferential marginal region, the collar defining a first annular groove (38) and a second annular groove (38) positioned below the first annular groove, the main body defining a third annular groove (38) positioned below the second annular groove (Fig. 2), wherein the collar circumferential marginal region is connected to the main body at a joining region (44) positioned between the second and the third annular groove ([0020], Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 03015650 A) in view of Scharp (US 2012/0145112 A1).

Regarding claim 6, Arai as modified with Scharp discloses the piston of claim 5, wherein around the first rib, the load-bearing skirt wall portion has a reduce wall thickness (Arai: Fig. 27 and Fig. 28).
Regarding claim 7, Arai does not disclose pin bosses comprising a groove positioned opposite a respective recess. Scharp discloses a piston (110) comprising pair of pin bosses (16) wherein an inward facing side of each of the two pin bosses defines a recess positioned around on of an upper or lower apex thereof (as seen in Fig. 6 pin bosses 16 comprise a recess on an inner side of the boss), and further comprising a groove (136) opposite the recess. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the piston of Arai with the pin boss as taught by Scharp for a pin securing ring. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Scharp (US 2012/0145112 A1) in view of Arai et al. (JP 03015650 A).
Regarding claims 8 and 9, Scharp discloses a piston (10) for an internal combustion engine, comprising two oppositely arranged load-bearing skirt wall portions (15), wherein a . 

Claims 12 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Rebello et al. (US 2011/0030645 A1), in view of Scharp (US 2012/0145112 A1).
Regarding claims 12 and 14, Rebello is silent to the method further comprising forming a recess in a region of an inner facing side of a pin boss defining a pin bore, the recess extending .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salenbien et al. (US 2016/0222911 A1), discloses a piston for an internal combustion engine having the claimed structure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747